DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12, 14-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US Patent No. 9,248,834) in view of Huston (US Publication No. 2017/0187747).
	Ferguson teaches:
Re claim 1.  A computer-implemented method for operating an autonomous vehicle, the method comprising: 
perceiving a surrounding environment of the autonomous vehicle to identify one or more vehicles nearby (910 and 940, Figure 9; and column 5, lines 7-15); 
for each of the identified vehicles (column 5, line 7-15: objects), 
obtaining a first set of features for the identified vehicle extracted from vehicle-independent information associated with the identified vehicle, the vehicle-independent information including physical constraints imposed on the 
obtaining a second set of features extracted from sensor data captured by one or more sensors of the autonomous vehicle perceiving behaviors of the identified vehicle, the second set of features comprising vehicle-dependent features, including a speed, an acceleration, and a heading of the identified vehicle (column 5, line 7-15; column 4, lines 32-34; and column 9, lines 63-66: the contextual information may identify the heading, location, speed, and acceleration of other vehicles), and 
predicting, via an output layer of the machine learning model, one or more trajectories for the identified vehicle by applying a machine learning model to the first set and the second set of features for the identified vehicle (950 and 960, Figure 9; and column 13, lines 22-42: using a machine learning classifier to determine a likelihood value for each trajectory for the detected vehicle based on the future trajectories and the contextual information); and 
controlling the autonomous vehicle based on the one or more predicted trajectories of the one or more identified vehicles (960, Figure 9).

Ferguson teaches, at column 13, lines 22-42, calculating a probability of each future trajectory using a machine learning classifier based on vehicle-independent information and the behaviors of the identified vehicle, collectively referred to as contextual information.  Ferguson fails to specifically teach: (re claim 1) providing the 
providing the second set of features to a second set of neurons in a second input layer of the RNN machine learning model, and communicating the second set of features, by the second input layer, to the first hidden layer of the RNN machine learning model, 
further processing the first and second set of features by the first hidden layer, and subsequently processing the processed first and second set of features by one or more additional hidden layers.

Huston teaches, at paragraphs [0027-0028], such machine learning systems for outputting probabilities may be comprised as recurrent neural networks consisting of an input layer, a plurality of hidden layers, and an output layer with each layer representing a set of neurons.  The inputs are encoded using one-hot encoding.  The plurality of hidden layers have an associated forward weight matrix to process the data.  

In view of Huston’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Ferguson, (re claim 1) providing the first set of features to a first set of neurons in a first input layer of a recurrent neural network (RNN) machine learning 
The vehicle-independent information and the behaviors of the identified vehicle, collectively referred to as contextual information in Ferguson, is input into the machine learning classifier as discussed at column 13, lines 22-42 of Ferguson.  It would have been obvious to use a recurrent neural network with an input layer and a plurality of hidden layers as discussed by Huston to yield the predictable result of providing probability output data from the machine learning classifier.   
Paragraph [0055] of the present specification as filed indicates the first input layer may include a first set of input neurons that receive the vehicle-independent features while the second input layer may include a second set of input neurons that may receive the vehicle-dependent features. The claimed first input layer and the second input layer have been given separate names, but the only structural distinction is the type of data (vehicle-independent vs. vehicle-dependent) input to these claimed 

Ferguson further teaches:
Re claim 2.  Further comprising, for each of the identified vehicles, determining a current location of the identified vehicle based at least in part on the sensor data (column 5, line 7-15).

Re claim 5.  Wherein predicting one or more trajectories for the identified vehicle by applying the RNN machine learning model to the first and the second set of features includes invoking the RNN machine learning model to output the one or more trajectories based on the vehicle-independent information and the vehicle-dependent features (950 and 960, Figure 9; and column 13, lines 22-42: using a machine learning classifier to determine a likelihood value for each trajectory for the detected vehicle based on the future trajectories and the contextual information).

Re claim 7.  Wherein the vehicle-independent information is provided to the first input layer of the RNN machine learning model in a recurring manner and the vehicle-dependent features are provided to the second input layer of the RNN machine learning 

Re claim 8.  A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous vehicle, the operations comprising: 
perceiving a surrounding environment of the autonomous vehicle to identify one or more vehicles nearby (910 and 940, Figure 9; and column 5, lines 7-15); 
for each of the identified vehicles (column 5, line 7-15: objects), 
obtaining a first set of features for the identified vehicle extracted from vehicle-independent information associated with the identified vehicle, the vehicle-independent information including physical constraints imposed on the identified vehicle (column 5, line 7-15: the contextual information may include environmental information, such as lighted signals from other objects, states of traffic signals, weather conditions, traffic signs, etc.; and column 13, lines 1-21), 
obtaining a second set of features extracted from sensor data captured by one or more sensors of the autonomous vehicle perceiving behaviors of the identified vehicle, the second set of features comprising vehicle-dependent features of the identified vehicle, including a speed, an acceleration, and a heading of the identified vehicle (column 5, line 7-15; column 4, lines 32-34; and column 9, lines 63-66: the contextual information may identify the heading, location, speed, and acceleration of other vehicles), and 

controlling the autonomous vehicle based on the one or more predicted trajectories of the one or more identified vehicles (960, Figure 9).

Ferguson teaches, at column 13, lines 22-42, calculating a probability of each future trajectory using a machine learning classifier based on vehicle-independent information and the behaviors of the identified vehicle, collectively referred to as contextual information.  Ferguson fails to specifically teach: (re claim 8) providing the first set of features to a first set of neurons in a first input layer of a recurrent neural network (RNN) machine learning model and communicating the first set of features, by the first input layer, to a first hidden layer of the RNN machine learning model, wherein the first input layer encodes the first set of features prior to communicating the first set of features to the first hidden layer,
providing the second set of features to a second set of neurons in a second input layer of the RNN machine learning model, and communicating the second set of features, by the second input layer, to the first hidden layer of the RNN machine learning model, 


Huston teaches, at paragraphs [0027-0028], such machine learning systems for outputting probabilities may be comprised as recurrent neural networks consisting of an input layer, a plurality of hidden layers, and an output layer with each layer representing a set of neurons.  The inputs are encoded using one-hot encoding.  The plurality of hidden layers have an associated forward weight matrix to process the data.  

In view of Huston’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Ferguson, (re claim 8) providing the first set of features to a first set of neurons in a first input layer of a recurrent neural network (RNN) machine learning model and communicating the first set of features, by the first input layer, to a first hidden layer of the RNN machine learning model, wherein the first input layer encodes the first set of features prior to communicating the first set of features to the first hidden layer, providing the second set of features to a second set of neurons in a second input layer of the RNN machine learning model, and communicating the second set of features, by the second input layer, to the first hidden layer of the RNN machine learning model, further processing the first and second set of features by the first hidden layer, and subsequently processing the processed first and second set of features by one or more additional hidden layers; since Huston teaches such machine learning 
The vehicle-independent information and the behaviors of the identified vehicle, collectively referred to as contextual information in Ferguson, is input into the machine learning classifier as discussed at column 13, lines 22-42 of Ferguson.  It would have been obvious to use a recurrent neural network with an input layer and a plurality of hidden layers as discussed by Huston to yield the predictable result of providing probability output data from the machine learning classifier.   
Paragraph [0055] of the present specification as filed indicates the first input layer may include a first set of input neurons that receive the vehicle-independent features while the second input layer may include a second set of input neurons that may receive the vehicle-dependent features. The claimed first input layer and the second input layer have been given separate names, but the only structural distinction is the type of data (vehicle-independent vs. vehicle-dependent) input to these claimed groupings of neurons.  Each data point of the contextual information of Ferguson will be communicated by a separate input neuron, and thus the vehicle-independent and vehicle-dependent information will be communicated by separate sets of input neurons.  The input neurons can be taxonomically classified in any way without affecting the steps performed in the method.  

Re claim 9.  Wherein the operations further comprise, for each of the identified vehicles, determining a current location of the identified vehicle based at least in part on the sensor data (column 5, line 7-15).

Re claim 12.  Wherein predicting one or more trajectories for the identified vehicle by applying the RNN machine learning model to the first and the second set of features includes invoking the RNN machine learning model to output the one or more trajectories based on the vehicle-independent information and the vehicle-dependent features (950 and 960, Figure 9; and column 13, lines 22-42: using a machine learning classifier to determine a likelihood value for each trajectory for the detected vehicle based on the future trajectories and the contextual information).

Re claim 14.  Wherein the vehicle-independent information is provided to the first input layer of the RNN machine learning model in a recurring manner and the vehicle-dependent features are provided to the second input layer of the RNN machine learning model in a recurring manner (column 17, lines 51-55; the vehicle must continuously account for up-to-date information in order to successfully navigate its environment).

Re claim 15.  A data processing system, comprising: 
a processor (column 6, lines 1-4); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (column 6, lines 1-4), the operations including 
perceiving a surrounding environment of an autonomous vehicle to identify one or more vehicles nearby (910 and 940, Figure 9; and column 5, lines 7-15), 
for each of the identified vehicles (column 5, line 7-15: objects), 

obtaining a second set of features extracted from sensor data captured by one or more sensors of the autonomous vehicle perceiving behaviors of the identified vehicle, the second set of features comprising vehicle-dependent features of the identified vehicle, including a speed, an acceleration, and a heading of the identified vehicle (column 5, line 7-15; column 4, lines 32-34; and column 9, lines 63-66: the contextual information may identify the heading, location, speed, and acceleration of other vehicles), and  
Atty. Docket No.: 209922.0333.4 (P067C) 32predicting, via an output of the RNN machine learning model, one or more trajectories for the identified vehicle by applying a machine learning model to the first set and the second set of features for the identified vehicle (950 and 960, Figure 9; and column 13, lines 22-42: using a machine learning classifier to determine a likelihood value for each trajectory for the detected vehicle based on the future trajectories and the contextual information), and 


Ferguson teaches, at column 13, lines 22-42, calculating a probability of each future trajectory using a machine learning classifier based on vehicle-independent information and the behaviors of the identified vehicle, collectively referred to as contextual information.  Ferguson fails to specifically teach: (re claim 15) providing the first set of features to a first set of neurons in a first input layer of a recurrent neural network (RNN) machine learning model and communicating the first set of features, by the first input layer, to a first hidden layer of the RNN machine learning model, wherein the first input layer encodes the first set of features prior to communicating the first set of features to the first hidden layer,
providing the second set of features to a second set of neurons in a second input layer of the RNN machine learning model, and communicating the second set of features, by the second input layer, to the first hidden layer of the RNN machine learning model via interneurons that receive the processed second set of features, 
further processing the first and second set of features by the first hidden layer, and subsequently processing the processed first and second set of features by one or more additional hidden layers.

Huston teaches, at paragraphs [0027-0028], such machine learning systems for outputting probabilities may be comprised as recurrent neural networks consisting of an input layer, a plurality of hidden layers, and an output layer with each layer representing 

In view of Huston’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Ferguson, (re claim 15) providing the first set of features to a first set of neurons in a first input layer of a recurrent neural network (RNN) machine learning model and communicating the first set of features, by the first input layer, to a first hidden layer of the RNN machine learning model, wherein the first input layer encodes the first set of features prior to communicating the first set of features to the first hidden layer, providing the second set of features to a second set of neurons in a second input layer of the RNN machine learning model, and communicating the second set of features, by the second input layer, to the first hidden layer of the RNN machine learning model via interneurons that receive the processed second set of features, further processing the first and second set of features by the first hidden layer, and subsequently processing the processed first and second set of features by one or more additional hidden layers; since Huston teaches such machine learning systems for outputting probabilities may be comprised as recurrent neural networks consisting of an input layer, a plurality of hidden layers, and an output layer.  
The vehicle-independent information and the behaviors of the identified vehicle, collectively referred to as contextual information in Ferguson, is input into the machine learning classifier as discussed at column 13, lines 22-42 of Ferguson.  It would have been obvious to use a recurrent neural network with an input layer and a plurality of 
Paragraph [0055] of the present specification as filed indicates the first input layer may include a first set of input neurons that receive the vehicle-independent features while the second input layer may include a second set of input neurons that may receive the vehicle-dependent features. The claimed first input layer and the second input layer have been given separate names, but the only structural distinction is the type of data (vehicle-independent vs. vehicle-dependent) input to these claimed groupings of neurons.  Each data point of the contextual information of Ferguson will be communicated by a separate input neuron, and thus the vehicle-independent and vehicle-dependent information will be communicated by separate sets of input neurons.  The input neurons can be taxonomically classified in any way without affecting the steps performed in the method.  

Ferguson further teaches:
Re claim 16.  Wherein the operations further comprise, for each of the identified vehicles, determining a current location of the identified vehicle based at least in part on the sensor data (column 5, line 7-15).

Re claim 19.  Wherein predicting one or more trajectories for the identified vehicle by applying the RNN machine learning model to the first and the second set of features includes invoking the RNN machine learning model to output the one or more trajectories based on the vehicle-independent information and the vehicle-dependent 

Re claim 21.  Wherein the vehicle-independent information is provided to the first input layer of the RNN machine learning model in a recurring manner and the vehicle-dependent features are provided to the second input layer of the RNN machine learning model in a recurring manner (column 17, lines 51-55; the vehicle must continuously account for up-to-date information in order to successfully navigate its environment).

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US Patent No. 9,248,834) as modified by Huston (US Publication No. 2017/0187747) as applied to claims 1, 8, and 15 above, and further in view of Martin et al. (US Publication No. 2015/0106010).
The teachings of Ferguson as modified by Huston have been discussed above.  Ferguson further teaches:
Re claims 3, 10, and 17.  Wherein the vehicle-independent information further includes a time when the vehicle is identified (column 9, lines 58-66), and at least one of: driving conditions (column 5, lines 15), points of interests (POI) and event information, and traffic information (column 12, line 62) and imposes the physical constraints on the vehicle.  

(re claims 3, 10, and 17) wherein the vehicle-independent information further includes a date and a time, and traffic information is determined based upon the date and time; and (re claims 4, 11, and 18) wherein the POI and event information includes information representing a destination heading for the identified vehicle, and wherein the at least one of: the driving conditions, the POI and event information, and the traffic information at the date and time when the vehicle is identified is determined by accessing a remote server.
Martin teaches, at paragraph [0067], a server for providing traffic information to an autonomous vehicle may account for the time of day, the day of the week, or the time of year when determining what traffic information to provide.  This ensures the provided information is accurate for the current driving date/time.  
In view of Martin’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Ferguson, (re claims 3, 10, and 17) wherein the vehicle-independent information further includes a date and a time, and traffic information is determined based upon the date and time; and (re claims 4, 11, and 18) wherein the POI and event information includes information representing a destination heading for the identified vehicle, and wherein the at least one of: the driving conditions, the POI and event information, and the traffic information at the date and time when the vehicle is identified is determined by accessing a remote server; since Martin teaches a server for providing traffic information to an autonomous vehicle may account for the time of day, the day of the week, or the time of year when determining what traffic information to provide.  This ensures the provided information is accurate for the current driving .  

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US Patent No. 9,248,834) as modified by Huston (US Publication No. 2017/0187747) as applied to claims 1, 8, and 15 above, and further in view of Dodd et al. (“The Design of Procedural, Semantic, and Episodic Memory Systems for a Cognitive Robot”).
The teachings of Ferguson as modified by Huston have been discussed above.  Ferguson fails to specifically teach: (re claims 6, 13, and 20) wherein the first hidden layer includes interneurons that receive the encoded first set of features communicated to the first hidden layer.
Dodd teaches, at pages 22-23, a recurrent neural-network may be built with perception/response reentrant loops containing association neuron groups.  
In view of Dodd’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method, machine readable medium, and system as taught by Ferguson, (re claims 6, 13, and 20) wherein the first hidden layer includes interneurons that receive the encoded first set of features communicated to the first hidden layer; since Dodd teaches such a recurrent neural-network may be built with perception/response reentrant loops containing association neuron groups to yield the predictable result of producing memory divisions within the recurrent neural network.  

Response to Arguments
Applicant’s arguments, see pages 10 and 12, filed 10/14/2021, with respect to the objections to claims 7, 14, and 21; and the double patenting rejection of claims 1-5, 8-12, and 15-19 have been fully considered and are persuasive.  The objections to claims 7, 14, and 21; and the double patenting rejection of claims 1-5, 8-12, and 15-19 have been withdrawn. 
Applicant’s arguments, see pages 10-12, filed 10/14/2021, with respect to the rejection of claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 under 35 U.S.C. § 102(a)(1) in view of Ferguson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ferguson as modified by Huston as discussed above.  The newly claimed details of a Recurrent Neural Network are disclosed by paragraphs [0027-0028] of Huston.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664